 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT COURT
 7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    GEORGE VASQUEZ,                                      Case No. 1:10-cv-01973-DAD-JDP

10                     Plaintiff,
                                                           ORDER TO SHOW CAUSE
11            v.

12    EDMUND G. BROWN, et al.,

13                     Defendants.

14

15            Plaintiff George Vasquez is a civil detainee held at the Coalinga State Hospital

16   proceeding pro se in this civil rights action brought under 42 U.S.C. § 1983. On September 30,

17   2018, the assigned U.S. District Judge entered an order granting plaintiff leave to file a Second

18   Amended Complaint within 30 days. ECF No. 66 at 3-4. More than 30 days have passed, and

19   plaintiff has not filed a Second Amended Complaint.

20            Accordingly, plaintiff George Vasquez is ordered to show cause why this case should not

21   be dismissed for failure to comply with court orders, failure to prosecute, and failure to state a

22   claim upon which relief can be granted. Plaintiff is directed to file a written response within 14

23   days of this order. Plaintiff may respond to this order by filing a Second Amended Complaint,

24   as previously directed. See ECF Nos. 60 at 11-12; 66 at 3-4.

25
     IT IS SO ORDERED.
26
27
     Dated:        November 20, 2018
28                                                         UNITED STATES MAGISTRATE JUDGE


                                                       1
